DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric S. Replogle on 09/16/2021.

The application has been amended as follows: 
IN THE CLAIMS;
Claim 10, line 3; replace “an” with -- a host --.
IN THE SPECIFICAION; 
Page 1, para 0001; insert -- now issued as U.S. Patent No. 10552226 -- after “December 11, 2017,”
Page 15, para 0038; replace “305” with -- 111 --

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior arts Osborn (US 6,768,901 B1) and Buck (US 2008/0109795 A1) discloses sending, from the platform layer to the host application, a plurality of compute identifiers that identifies at least one of a set of processors satisfying the one or more processing capabilities and that the host application selects one of the plurality of compute identifiers and uses the selected compute identifier to perform the processing task.
Instead, Osborn discloses tracking available system hardware resources; creating a specification of required hardware resources necessary for executing a system application; creating a list of candidate 
Buck discloses loading a source file into a compiler, the source file comprising code associated with execution of functions on a graphics processing unit (GPU) and code associated with execution of functions on a central processing unit (CPU); identifying GPU programming language in the source file that indicates that code associated with the GPU programming language is to be executed on the GPU;  separating the code associated with the GPU programming language from the source file; and converting the code associated with the GPU programming language into binary code for execution on the GPU.
Regarding claim 10, none of the prior arts Osborn (US 6,768,901 B1) and Buck (US 2008/0109795 A1) discloses a non-transitory machine-readable medium having executable instructions to cause one or more processing unit to perform a method comprising: sending, from the platform layer to the host application, a plurality of compute identifiers that identifies at least one of a set of processors satisfying the one or more processing capabilities and that the host application selects one of the plurality of compute identifiers and uses the selected compute identifier to perform the processing task.
Instead, Osborn discloses a system comprising a memory having instructions for tracking available system hardware resources; creating a specification of required hardware resources necessary for executing a system application; creating a list of candidate hardware resources in response to the tracking of available system hardware resources and the creating of a specification of required hardware resources; and mapping each required hardware resource on the specification of required hardware resources to a least functional and most available candidate hardware resource on the list of candidate hardware resources in a manner that maximally preserves most functional and least available candidate hardware resources on the list of candidate hardware resources.
Buck discloses a system comprising a memory having instructions for loading a source file into a compiler, the source file comprising code associated with execution of functions on a graphics processing unit (GPU) and code associated with execution of functions on a central processing unit (CPU); .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806.  The examiner can normally be reached on M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.